Citation Nr: 1145231	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO. 09-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for pneumoconiosis prior to June 3, 2010, and to a disability evaluation in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The January 2009 rating decision denied a compensable disability evaluation for pneumoconiosis. 

During the pendency of the appeal, a June 2010 rating decision granted a 30 percent evaluation for pneumoconiosis effective June 3, 2010. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At his July 2011 hearing, the Veteran testified that he was awarded disability benefits from the Social Security Administration ("SSA") in January 2011. He stated that his pneumoconiosis was the reason for the award of benefits. When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). As such, all relevant SSA records need to be obtained and associated with the claims file.

Further, the Veteran testified that since his most recent VA examination in May 2010, his disability had increased in severity such that he was forced to retire. He also described an increase in shortness of breath that caused him to have difficulty climbing the stairs to his home. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

In this case, the Veteran has reported an increase in symptoms and testified that he had to stop working. Further, SSA awarded disability benefits for his pneumoconiosis after his most recent VA exam in May 2010. Therefore, a new examination is needed for the Board to properly adjudicate his claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3). 

2. After the above has been completed, schedule the Veteran for a respiratory diseases examination and pulmonary function test ("PFT") with an appropriate clinician. 

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner will be advised:

a) The purpose of the examination is to ascertain the severity of the Veteran's service-connected pneumoconiosis. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's July 2011 hearing testimony wherein he reported problems climbing stairs and having to retire due to his lung condition.

ii) The reports of his November 2008, March 2010, and June 2010 pulmonary function tests.

iii) The reports of his March 2009 and May 2010 VA examinations. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) A pulmonary function test must be conducted. Measurement of the Veteran's diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) must be included. 

f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


